Exhibit 10.21

Deferred Compensation Plan for Directors
of Midland States Bancorp, Inc.
(Effective November 8, 2018)

Recitals

The purpose of the Deferred Compensation Plan For Directors of Midland States
Bancorp, Inc., effective November 8, 2018 (the “Plan”) is to enable Directors of
Midland States Bancorp, Inc. (the “Company”), Midland States Bank, a
wholly-owned subsidiary of the Company (the “Bank”), and members of their
Controlled Group, to elect to defer all or a portion of the fees payable on
account of service as a Director. The Plan is intended as a means of maximizing
the effectiveness and flexibility of the compensation arrangements to Directors,
and as an aid in attracting and retaining individuals of outstanding abilities
and specialized skills for service. All obligations under the Plan will be
solely borne by the Company, the Bank or the Controlled Group member for which
the director performs services. It is the intent of the Company that the Plan
complies in its entirety with the provisions of Code Section 409A and the
Treasury Regulations and guidance promulgated thereunder.

The Plan was originally adopted by the Company as the Deferred Compensation Plan
for Directors and Executive of Midland States Bancorp, Inc. on December 31,
2001 (the “Original Plan”) and was subsequently amended and restated from time
to time. The Plan, as described herein, is effective as of November 8, 2018 (the
“Effective Date”). As of the Effective Date, the Original Plan was split into
two plans, one for Directors and the other for key executives of the Company,
the Bank and members of their Controlled Group. The Plan, as described herein,
is intended to amend and continue the Original Plan with respect to Directors.

SECTION 1
Definitions

1.1 “Account” means any of the accounts or subaccounts established for each
Participant pursuant to Section ‎5.1.

1.2 “Beneficiary” shall mean the person(s) Participant has designated in writing
to the Committee to receive benefits under this Plan in the event of the
Participant’s death. If the Participant has not specifically designated any
Beneficiary for purposes of the Plan, then the Beneficiary shall be the
Participant’s estate. In the case of the death of the Beneficiary before
completion of payments under the Plan to the Beneficiary, then the Beneficiary’s
estate shall become entitled to any remaining payments.

1.3 “Board” means the Board of Directors of the Company.

1.4 “Change in Capital Stock” shall mean any increase or decrease in the number
of shares of issued Common Stock resulting from a subdivision or consolidation
of shares, whether through reorganization, recapitalization, stock split-up,
stock distribution or combination of shares, or the payment of a share dividend
or other increase or decrease in the number of such shares outstanding effected
without receipt of consideration by the Company.

1.5 “Change of Control” shall mean the first to occur of the following:

A. Any Person (as defined in Sections 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the beneficial owner (within
the meaning of Rule

 

 

 

--------------------------------------------------------------------------------

 



13d-3 of the Exchange Act), directly or indirectly, of securities representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding Voting Stock;

B. During any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

C. Consummation of: (i) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
Voting Stock of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a complete liquidation of the Company or the Bank or an agreement for the
sale or disposition by the Company of all or substantially all the Company’s or
the Bank’s assets.

However, in no event shall a Change of Control be deemed to have occurred, with
respect to the Participant if the Participant is part of a purchasing group
which consummates the Change of Control transaction. The Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the purchase company or group
(except for (i) passive ownership of less than two percent (2%) of the stock of
the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change of Control by a majority of the continuing Directors).

In the event that any amount under the Plan constitutes deferred compensation
(as defined under Code Section 409A), and the settlement of, or distribution of
such amount is to be triggered by a Change of Control, then such settlement or
distribution shall be subject to the event constituting the Change of Control
also constituting a “change in the ownership” or “change in the effective
control” of the Company, as permitted under Code Section 409A.

1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.7 “Committee” shall mean the Compensation Committee of the Board or any other
committee of the Board as may be designated from time to time by the Board, or
any designee of either.

1.8 “Common Stock” shall mean the common stock of the Company.

1.9 “Controlled Group” shall mean any and all entities which share common
ownership with the Company resulting in a “parent-subsidiary controlled group,”
as that term is defined by Code Section 1563(a)(1), or “brother-sister
controlled group,” as that term is defined by Code Section 1563(a)(2), or any
“combined group,” as that term is defined by Code Section 1563(a)(3).

1.10 “Deferred Compensation” shall mean Director Fees that are the subject of an
elective deferral under Section ‎4.1 of the Plan.

1.11 “Deferred Compensation Account” shall mean the bookkeeping account(s)
established for a Participant under the Plan to which Deferred Compensation with
respect to such Participant is credited from time to time, as provided in
Section ‎5.2 of the Plan.

1.12 “Director” shall mean any person duly elected or appointed and serving as a
director of

2

 

--------------------------------------------------------------------------------

 



the Company, the Bank or any other member of the Controlled Group and who is not
a current employee of the Company, the Bank or any other member of the
Controlled Group and has not been an employee of the Company, the Bank or any
other member of the Controlled Group for at least one year.

1.13 “Director Fees” shall mean, with respect to any Plan Year, a Director’s
retainer and other fees paid, in whatever form, for services rendered as a
Director.

1.14 “Disability” shall mean with respect to a Participant, that the
Participant: (A) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (B) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three months under an accident or health plan covering employees or directors of
such Participant’s employer, as determined in accordance with Code Section
409A(a)(2)(C) and the Treasury Regulations thereunder.

1.15 “Distributable Amount” of a Participant’s accounts with respect to a Plan
Year shall mean the sum of Deferred Compensation, Matching Contributions, and
earnings, if any, thereon credited to a Participant’s Deferred Compensation
Account and Matching Contribution Account, or any other accounts or subaccounts,
with respect to such Plan Year.

1.16 “Election Form” shall mean the form (as set forth in EXHIBIT A hereto)
which Participants use to defer Director Fees and to elect distribution options.

1.17 “Election Period” with respect to any Plan Year shall mean the period
designated by the Committee; provided, however, that such period shall be no
less than ten (10) business days. The Election Period with respect to a Plan
Year shall end not later than the last day of the prior Plan Year; provided,
however, that, in the case of a Participant who first becomes eligible to
participate in the Plan during a Plan Year, the Election Period may be the
thirty (30) day period commencing on the date such Participant first becomes
eligible to participate in accordance with Code Section 409A(a)(4)(B)(ii) and
the Treasury Regulations thereunder.

1.18 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.19 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.20 “Fair Market Value” means, on any date, the officially-quoted closing
selling price of the shares on such date on the principal national securities
exchange on which the shares are listed or admitted to trading (including the
New York Stock Exchange, Nasdaq Stock Market, Inc. or such other market or
exchange in which such prices are regularly quoted) or, if there have been no
sales with respect to the shares on such date, or if the shares are not so
listed or admitted to trading, the Fair Market Value shall be the value
established by the Committee in good faith and in accordance with Code Sections
422 and 409A.

1.21 “Matching Contribution Account” shall mean the bookkeeping account
established for a Participant under Section ‎5.3 of the Plan to which the
Company’s Matching Contributions under Section ‎4.2 of the Plan are credited
from time to time.

1.22 “Participant” shall mean a Director who has elected to participate in the
Plan.

1.23 “Payment Date” shall mean, unless otherwise designated by the Participant
on his or her Election Form, the last day of the calendar month following the
date of the Participant’s Separation from

3

 

--------------------------------------------------------------------------------

 



Service.

1.24 “Plan Year” shall mean the twelve (12) consecutive month period beginning
on each January 1 and ending on each December 31.

1.25 “Retirement” shall mean the cessation of the services of a Director for any
reason other than death or Disability, provided such Director is at least 70
years of age.

1.26 “Separation from Service” shall mean a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i).

1.27 “Specified Employee” shall have the meaning set forth in Code Section
409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-1(i).

1.28 “Stock Units” shall mean hypothetical units intended to track the number of
shares of Common Stock (carried to four decimal places) credited to a
Participant’s Deferred Compensation or Matching Contribution Account in
accordance with the provisions of Sections ‎5.2 and ‎5.3 of the Plan; provided,
however, that in the event of a Change in Capital Stock, the Stock Units then
credited to a Participant’s Deferred Compensation and Matching Contribution
Accounts shall be appropriately adjusted, based on the Committee’s directions,
to account for the change in number of issued and outstanding shares of Common
Stock. No actual shares of Common Stock will be credited to any account under
the Plan. Any Stock Units credited to a Participant’s Deferred Compensation or
Matching Contribution Account shall, to the extent permitted by law, be issued
under the Midland States Bancorp, Inc. Amended and Restated 2010 Long-Term
Incentive Plan or any successor plan (each, a “Company Equity Plan”).

1.29 “Treasury Regulations” shall mean the regulations promulgated by the U.S.
Department of Treasury under Chapter 26 of the U.S. Code of Federal Regulations
or any successor thereto.

1.30 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from: (A) an illness or accident of the Participant, or
the Participant’s spouse, Beneficiary, or dependent (as defined in Code Section
152, without regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)); (B) loss
of the Participant’s property due to casualty; or (C) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control, as determined by the Committee, in its sole
discretion, based on the relevant facts and circumstances and as provided for in
Treasury Regulations §1.409A-3(i)(3) or any successor provision.

1.31 “Voting Stock” shall mean that class (or classes) of Common Stock entitled
to vote in the election of the Company’s directors.

SECTION 2
Eligibility and Participation

2.1 Eligibility. All Directors shall be eligible to participate in the Plan.

2.2 Participation. All Directors who elect to participate in the Plan shall be
subject to the terms and conditions of the Plan and any properly completed,
executed and filed Election Form(s). Upon becoming a Participant in the Plan, a
Participant shall continue to participate in the Plan until such time as the
Participant elects in accordance with the Plan to cease participation in the
Plan or ceases to be a Director.



4

 

--------------------------------------------------------------------------------

 



SECTION 3
Administration

3.1 General Powers of Administration. The Plan shall be administered by the
Committee. The Committee is authorized to construe and interpret the Plan and
promulgate, amend and rescind rules and regulations relating to the
implementation, administration and maintenance of the Plan. Subject to the terms
and conditions of the Plan, the Committee, in its sole discretion, shall make
all determinations necessary or advisable for the implementation, administration
and maintenance of the Plan. The Committee may designate persons other than
members of the Committee to carry out the day-to-day ministerial administration
of the Plan under such conditions and limitations as it may prescribe. The
Committee’s determinations with respect to Directors must be uniform and may not
be made selectively among Directors. Any determination, decision or action of
the Committee in connection with the construction, interpretation,
administration, implementation or maintenance of the Plan shall be final,
conclusive and binding upon all Participants and any person(s) claiming any Plan
benefits under or through any Participants.

3.2 Indemnification. The Company will indemnify and hold harmless the Committee,
any Director or any employee charged with duties associated with the Plan
against any cost or expense (including, without limitation, attorneys’ fees) or
liability (including, without limitation, any sum paid with the approval of the
Company in settlement of a claim) arising out of any act or omission to act,
except in the case of willful gross misconduct or gross negligence.

SECTION 4
Deferral and Matching Contributions

4.1 Deferred Compensation. Participants may defer all or a portion of their
Director Fees, earned during any Plan Year, in accordance with the following
provisions.

A. Deferral Election. To defer Director Fees during any particular Plan Year,
during the Election Period, Participants must complete, execute and file with
the Committee  an Election Form.

B. Content of Deferral Elections. The following shall apply to all deferral
elections:

(i) All deferral elections shall contain a statement that the Participant elects
to defer all or a portion of such Participant’s Director Fees for a specified
Plan Year that are earned and become payable to the Participant after the filing
of such deferral election;

(ii) Any deferral election shall apply only to the Director Fees attributable to
the Participant’s services rendered to the Company during the Plan Year for
which such election is made (whether or not such Director Fees are actually paid
and received in such Plan Year),  provided that, once a Participant has timely
filed an Election Form in accordance with the Plan, such Election Form shall be
effective for future Plan Years until modified or cancelled by the Participant
in accordance with the Plan; and,

(iii) A Participant may cancel a deferral election for any Plan Year by filing
with the Committee written notice of such cancellation prior to January 1 of the
Plan Year for which such cancellation is to become effective, whereupon a
Participant shall not be entitled to participate in the Plan for such Plan Year.
Such a Participant may, however, participate with respect to future Plan
Years by filing a new Election Form in accordance with the Plan.

4.2 Matching Contributions.  If a Participant has elected to defer all (but not
less than all) of his or

5

 

--------------------------------------------------------------------------------

 



her Director Fees, on the first business day of each calendar quarter, or such
other time as may be determined by the Committee in its sole discretion, the
Company shall credit to the Participant’s Matching Contribution Account,
pursuant to Section ‎5.3, a contribution equal to 25% of such Participant’s
Director Fees deferred under the Plan during the preceding quarter (or other
such period) (each such contribution, a “Matching Contribution”); provided,
however, the matching contributions described herein shall apply only to
Director Fees deferred with respect to any service period up to and including
April 30, 2019. With respect to Director Fees deferred with respect to any
service period on or after May 1, 2019, no matching contributions shall be
available to any Director.

SECTION 5
Plan Accounts

5.1 Establishment of Plan Accounts. The Company shall establish on behalf of
each Participant a Deferred Compensation Account and a Matching Contribution
Account, and such other accounts and subaccounts as the Committee, in its sole
discretion, shall determine from time to time. Without limiting the foregoing, a
Participant’s Deferred Compensation Account and Matching Contribution Account
shall at all times be bookkeeping entries only and shall not represent any
investment made on his or her behalf by the Company. The Participant shall at
all times remain an unsecured creditor of the Company.

5.2 Credit to Deferred Compensation Account. A Deferred Compensation Account
shall be created for each Participant, to which all Deferred Compensation shall
be credited.

A. Initial Credit to Deferred Compensation Account. Each Participant’s Deferred
Compensation Account shall be credited no less frequently than the first
business day of each calendar quarter with an amount equal to the sum of the
cash Directors Fees deferred by the Participant during the preceding calendar
quarter in accordance with Section ‎4.1 of the Plan. The dollar amount of the
cash Director Fees shall be credited as Stock Units, the number of which shall
be calculated by dividing the dollar amount deferred by the Fair Market Value of
the Common Stock as of the date such Deferred Compensation is credited to the
Participant’s Deferred Compensation Account; and, to the extent required
pursuant to applicable law, the number of shares of Common Stock represented by
the Stock Units shall be counted against the number of shares reserved for
issuance under a Company Equity Plan.

B. Earnings Credit to Account.  On the first business day of each calendar
quarter, an amount equal to the sum of the cash dividends that would have been
payable on all Stock Units then allocated to the Participant’s Deferred
Compensation Account had such Stock Units been actual shares of Common Stock
during the immediately preceding calendar quarter, shall be credited to such
Participant’s Deferred Compensation Account, whereupon the dollar amount of such
cash dividends shall be converted into Stock Units by dividing such dollar
amount by the Fair Market Value of the Common Stock as of the first business day
of such calendar quarter; and, to the extent required pursuant to applicable
law, the number of shares of Common Stock represented by the Stock Units shall
be counted against the number of shares reserved for issuance under a Company
Equity Plan.

C. Restricted Stock Units Credit to Account.  If a Participant has properly
elected to defer the settlement of any restricted stock units (“RSUs”) granted
to such Participant pursuant to the terms of a Company Equity Plan, the number
of such deferred RSUs shall be credited to an account or subaccount under the
Participant’s Deferred Compensation Account. The RSUs so deferred shall at all
times remain subject to the terms of the Company Equity Plan pursuant to which
they were issued; provided, however, that a properly elected deferral hereunder
shall serve to defer the date of settlement of such RSUs until the date
specified in a properly and timely completed, executed and

6

 

--------------------------------------------------------------------------------

 



filed Election Form. RSUs deferred under the Plan shall not be entitled to any
earnings thereon, except as may otherwise be provided pursuant to an applicable
Company Equity Plan.

5.3 Matching Contribution Account. Each Participant’s Matching Contribution
Account shall be credited no less frequently than the first business day of each
calendar quarter with an amount equal to any Matching Contributions made in
accordance with Section ‎4.2 of the Plan. The dollar amount of such Matching
Contributions shall be converted into Stock Units by dividing such dollar amount
by the Fair Market Value of the Common Stock as of the date such Matching
Contributions are credited to the Participant’s Matching Contribution Account.
The Matching Contribution Account shall be credited with earnings in a manner
similar to that described in Section ‎5.2B above.

SECTION 6
Vesting of Plan Accounts

6.1 Vesting. Subject to Section ‎10.12 below, a Participant’s accounts shall
vest in accordance with the following.

A. Deferred Compensation Account. A Participant’s Deferred Compensation Account
shall at all times be 100% vested;  provided, however, with respect to any RSUs
deferred hereunder, the vesting of such RSUs shall be determined in accordance
with the Company Equity Plan pursuant to which such RSUs were granted.

B. Matching Contribution Account. The respective portion of a Participant’s
Matching Contribution Account credited in any Plan Year during the Participant’s
first four years of service to the Company shall vest in accordance with the
following schedule:

Full Years of Service

Vested Percentage

1

25%

2

50%

3

75%

4

100%

All amounts credited to a Participant’s Matching Contribution Account on or
following the fourth anniversary of the Participant’s start date shall at all
times be vested in full. Notwithstanding the above vesting schedule, a
Participant’s Matching Contribution Account shall become 100% vested upon: (i)
the death or Disability of the Participant; (ii) a Change of Control of the
Company; or (iii) the Participant’s Retirement.

C. Other Accounts and Subaccounts. Any other accounts or subaccounts established
by the Committee from time to time shall vest in accordance with the terms and
conditions established by the Committee.

SECTION 7
Payment to Participants



7

 

--------------------------------------------------------------------------------

 



7.1 General Rule. Unless otherwise determined by the Committee in its sole
discretion, each Participant shall make a separate distribution election with
respect to each Plan Year for which such Participant elects to defer Director
Fees. A Participant’s Election Form with respect to a Plan Year shall specify
the Payment Date and the form of distribution of his or her Distributable Amount
with respect to such Plan Year. Any distribution to a Participant pursuant to
the Plan shall be made or commence on such Participant’s Payment Date.

The limitations under this subsection shall be applied in accordance with Code
Section 409A(a)(4)(C) and the Treasury Regulations thereunder.

A. Normal Form. Subject to Section ‎10.16, and except as provided in paragraph B
below, a Participant’s Distributable Amount of cash Director Fees (including any
Matching Contributions with respect thereto) with respect to each Plan Year
shall be paid to the Participant in a single distribution of Common Stock under
the applicable Company Equity Plan, on the Participant’s Payment Date, and a
Participant’s Distributable Amount of RSUs shall be paid to the Participant in
Common Stock unless otherwise provided in the applicable Company Equity Plan.
Notwithstanding anything herein to the contrary, the Committee may, in its sole
discretion, elect to distribute any Participant’s Distributable Amount of cash
Director Fees (including any Matching Contributions with respect thereto) in
cash.

B. Optional Forms. Instead of receiving his or her Distributable Amount with
respect to each Plan Year in the form of a single lump sum, the Participant may
elect an optional form of payment (on the Election Form) at the time of the
Participant’s deferral election for such Plan Year. The Participant may elect to
receive the Distributable Amount in equal monthly installments over a period of
two (2) to fifteen (15) years beginning on the Participant’s Payment Date. The
payment of such Participant’s Distributable Amount with respect to each Plan
Year shall be made or commence on such Participant’s Payment Date.

All installment payments made under the Plan shall be determined in accordance
with the annual fractional payment method, calculated as follows: the balance of
the Participant’s accounts with respect to a Plan Year shall be calculated as of
the date of distribution. The annual installment shall be calculated by
multiplying this balance by a fraction, the numerator of which is one, and the
denominator of which is the remaining number of annual payments due to the
Participant. By way of example, if the Participant elects 10 annual installments
for the distribution of his or her accounts with respect to a Plan Year, the
first payment shall be 1/10 of the balance of such accounts calculated as
described in this paragraph. The following year, the payment shall be 1/9 of the
balance of the Participant’s accounts, calculated as described in this
paragraph. The final distribution shall be based on 100% of the balance of the
Participant’s accounts as of the date of distribution.

The amount of each monthly installment shall then be determined by further
dividing the annual installment with respect to any particular year by 12 to
arrive at the amount of each monthly installment. Each monthly installment shall
be paid on the last business day of the applicable month. The Committee may, in
its sole discretion, adjust an elected distribution schedule in an effort to
avoid any potential violation of Code Section 409A.

7.2 Death Before Payment of Benefits.  If a Participant dies before the balance
of the Participant’s accounts have been paid to the Participant, any remaining
payments will be made to the Participant’s Beneficiary in the same form and
manner as they would have been made to the Participant under the provisions of
Section ‎7.1 above.

7.3 Distributions in Cases of Hardship. Notwithstanding the provisions of
Section ‎7.1 above, the

8

 

--------------------------------------------------------------------------------

 



Committee may, in its sole discretion, choose to permit a Participant to
withdraw amounts from his or her vested accounts upon a showing by such
Participant that an Unforeseeable Emergency has occurred. Such distribution
shall be limited to the amount shown to be necessary to meet the Unforeseeable
Emergency, and no more than one withdrawal will be permitted from a
Participant’s accounts during any Plan Year.

Any amounts distributed to a Participant pursuant to an Unforeseeable Emergency
shall be considered to be taxable compensation to the Participant in the Plan
Year of withdrawal.

7.4 Prohibition on Acceleration of Distributions. Subject to Section ‎7.5 below,
the time or schedule of payment of any withdrawal or distribution under the Plan
shall not be subject to acceleration, except as provided under Treasury
Regulations promulgated in accordance with Code Section 409A.

7.5 Re-deferrals and Changing the Form of Payment. In accordance with procedures
established from time-to-time by the Committee in its sole discretion, the
Participant may make an election to re-defer all or a portion of the amounts in
his or her Deferred Compensation Account and Matching Contribution Account until
a later distribution date or to change the form of a payment (a “Re-deferral
Election”); provided that, the following requirements are met:

A. The Re-deferral Election is made at least twelve (12) months before the
original distribution date;

B. The distribution date for the re-deferred amounts is at least five (5) years
later than the original distribution date; and

C. The Re-deferral Election will not take effect for at least twelve (12) months
after the Re-deferral Election is made.

7.6 Limited Cashouts.  Notwithstanding any provision of the Plan or any
Participant election to the contrary, the Committee may accelerate payment of a
Participant’s  account(s) to the extent that (i) the aggregate amount of the
Participant’s  account(s) does not exceed the applicable dollar amount under
Code Section 402(g)(1)(B), (ii) the payment results in the termination of the
Participant’s entire interest in the Plan and any plans that are aggregated with
the Plan pursuant to Treas. Reg. Section 1.409A-1(c)(2), and (iii) the
Committee’s decision to cash out the Participant’s  account(s) is evidenced in
writing no later than the date of payment.

7.7 Specified Employee.  Notwithstanding anything in the Plan to the contrary,
if a Participant is a Specified Employee as of the date of his or her Separation
from Service, then no distribution of such Participant’s Account shall be made
upon the Participant’s Separation from Service until the first payroll date of
the seventh month following the Participant’s Separation from Service (or, if
earlier, upon the date of the Participant’s death) (the “Specified Employee
Payment Date”). Any payments to which a Specified Employee otherwise would have
been entitled under the Plan during the period between the Participant’s
Separation from Service and the Specified Employee Payment date shall be
accumulated and paid in a lump sum payment on the Specified Employee Payment
Date.

SECTION 8
Participant Statements

8.1 Annual Participant Statements. Within a reasonable period of time following
the end of each Plan Year, each Participant shall be provided with a statement
showing the balances (vested and nonvested) in the Participant’s Deferred
Compensation and Matching Contribution Accounts.



9

 

--------------------------------------------------------------------------------

 



8.2 Termination of Participant’s Employment or Service. Within 30 days following
the date of the Participant’s termination of employment or service (for any
reason), the Participant shall be provided with a statement showing the vested
balances of his or her Deferred Compensation and Matching Contribution Accounts
as of the date of such termination.

SECTION 9
Amendment or Termination of Plan

Any amendment to this Plan shall be made pursuant to a duly adopted resolution
of the Board; provided, however, that if such amendment directly or indirectly
affects the benefits payable under the Plan, such amendment must be mutually
agreed to in writing by a Participant (or, in the event that such Participant is
deceased at the date of amendment, the Beneficiary). Notwithstanding the
foregoing, at the time of a Change of Control, the Board may unilaterally
terminate and distribute all Accounts in accordance with Code Section 409A.

SECTION 10
General Provisions

10.1 Participant’s Rights Unfunded. The Plan at all times shall be unfunded as
defined under provisions of the Code. The right of any Participant or
Beneficiary to receive a distribution hereunder shall be an uninsured claim
against the general assets of the Company in the event of the Company’s
insolvency or bankruptcy. The Company may implement a form of trust arrangement
(known generally as a “rabbi trust”) to hold the Company assets which will be
used to make payments to the Participant (or any Beneficiary) under the terms of
the Plan. Such trust arrangement will not be a “funded” arrangement under the
provisions of the Code.

10.2 Independence of Other Benefit Arrangements. Participation in the Plan shall
in no way restrict or otherwise impact Participant’s participation in any other
welfare benefit plan, employment or other contract, deferred compensation
arrangement, equity participation plan or any other form of retirement benefit
arrangement sponsored by the Company.

10.3 No Secured Guarantee of Benefits. In the event of the insolvency or
bankruptcy of the Company, Participant shall remain a general creditor of the
Company with respect to any benefits payable under the Plan, and nothing
contained in the Plan shall constitute a secured guaranty by the Company or any
other person or entity that the assets of the Company will be sufficient to pay
any benefit hereunder in the event of the Company’s insolvency or bankruptcy.

10.4 No Enlargement of Rights. No Participant shall have any right to receive a
distribution of any benefits under the Plan except in accordance with the terms
of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company or any other
member of the Controlled Group, whether as an employee, officer or director.

10.5 Spendthrift Provision. No interest of any person or entity in, or right to
receive a distribution under the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.

10.6 Applicable Law. The Plan shall be construed and administered under the laws
of the State of Illinois.



10

 

--------------------------------------------------------------------------------

 



10.7 Severability. In the event that any of the provisions of the Plan are held
to be inoperative or invalid by any court of competent jurisdiction, then:
(i) insofar as is reasonable, effect will be given to the intent manifested in
the provision held invalid or inoperative; and (ii) the validity and
enforceability of the remaining provisions of the Plan will not be affected
thereby.

10.8 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Committee to be incapable (physically or mentally) of
personally receiving and giving a valid receipt for any payment pursuant to the
Plan, then, unless and until claim therefore shall have been made by a duly
appointed guardian or other legal representative of such person, the Company may
provide for such payment or any part thereof to be made to any other person or
institution then contributing towards or providing for the care and maintenance
of such person. Any such payment shall be a payment for the account of such
person and a complete discharge of any liability of the Company and the Plan
with respect to such payment.

10.9 Successors. The terms and conditions of the Plan will be binding on the
Company’s and Participant’s successors, heirs and assigns.

10.10 Unclaimed Benefits. Participant shall keep the Company informed of his or
her current address and the current address of his or her Beneficiary. The
Company shall not be obligated to search for the whereabouts of any person. If
the location of any Participant is not made known to the Company within a one
(1) year period after the date on which payment is to be made under the
provisions of Section ‎7.1, then payment may be made by the Company to the
Beneficiary instead. If, within one (1) additional year after such initial one
(1) year period, the Company is unable to locate any designated Beneficiary of
the Participant, then the Company shall use its reasonable best efforts to
distribute all unclaimed benefits to the estate or other representative of the
Participant.

10.11 Limitations on Liability. Participant and any other person claiming
benefits under the Plan shall be entitled under this Plan only to those payments
provided in accordance with the provisions of the Plan (“Payment Claims”). With
the exception of the provisions of Section ‎10.13 of the Plan, neither the
Company, the Company Successor nor any individual acting as an employee or agent
of the Company or the Company Successor, shall be liable to Participant or any
other person for any other claim, loss, liability or expense under this Plan not
directly related to a Payment Claim.

10.12 Forfeiture of Benefits. Notwithstanding any other provision of the Plan,
should Participant engage in theft, fraud or embezzlement causing significant
property damage to the Company, then any benefits payable to such Participant
under the Plan will automatically be forfeited. The determination of theft or
embezzlement will be made by the Board in good faith, but such determination
does not require an actual criminal indictment or conviction prior to or after
such decision. In any determination of forfeiture pursuant to this Section
‎10.12, the Participant will be given the opportunity to refute any such
decision by the Board, but the Board’s decision on the matter will be considered
final and binding on Participant and all other parties.

10.13 Payment of Attorneys’ Fees, Court Costs, and Interest on Loss of Benefits.
Should either the Company or the Company Successor or a Participant bring an
action at law (or through arbitration) in order that the Plan’s terms be
enforced, then the party prevailing in the action at law (or through
arbitration) shall be entitled to reimbursement from the losing party for
reasonable attorneys’ fees, court costs and other similar amounts expended in
the enforcement of the terms of the Plan. In addition, should the prevailing
party be the Participant, he or she shall also be entitled to interest on any
delayed payments, with such interest computed in accordance with Section ‎5.2
above.

10.14 Withholding. There shall be deducted from all payments under the Plan the
amount of any

11

 

--------------------------------------------------------------------------------

 



taxes required to be withheld by any federal, state or local government. The
Participants, any Beneficiaries and personal representatives shall bear any and
all federal, foreign, state, and local, income or other taxes imposed on amounts
paid under the Plan.

10.15 Participants Bound By Terms of the Plan. Each Participant shall be deemed
conclusively to have accepted and consented to all terms of the Plan and all
actions or decisions made by the Company with regard to the Plan. Such terms and
consent shall also apply to and be binding upon any Beneficiaries, personal
representatives and successors of each Participant. Each Participant shall
receive a copy of the Plan.

10.16 No Distribution of Fractional Shares. Notwithstanding the credit of
fractional interest in Stock Units in a Participant’s Deferred Compensation
Account or Matching Contribution Account, no fractional shares or interests
shall be distributed to a Participant. Rather, such Participant shall be
entitled to receive cash for such fractional shares or interest in an amount
equal to the value thereof, determined with reference to the then per share Fair
Market Value of the Common Stock.

10.17 Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A and shall have no
liability to any Participant for any failure to comply with Code Section 409A.
The Plan shall constitute an “account balance plan” as defined in Treasury
Regulation Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Code Section
409A, all amounts deferred under this Plan shall be aggregated with amounts
deferred under other account balance plans.

SECTION 11
Claims Procedures

11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred-eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

11.2 Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days; provided that
claims based on Disability shall be considered within forty-five (45) days,
unless, within such time, the Committee notifies the Claimant in writing that an
extension is required pursuant to Labor Regulation 2560.503-1 (up to ninety (90)
days for non-Disability claims and thirty (30) days for Disability claims). Once
a decision is made, the Committee shall notify the Claimant in writing:

A. That the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

B. That the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to the understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;



12

 

--------------------------------------------------------------------------------

 



(ii) the specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claim review procedure set forth in Section ‎11.3
below, including the Claimant’s right to bring a civil action under ERISA
Section 502(a) as described in Section ‎11.5 below.

11.3 Review of a Denied Claim. Within sixty (60) days (one hundred-eighty (180)
days for a claim based on Disability) after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s’ duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than thirty (30) days after the review procedure began, the Claimant (or
the Claimant’s duly authorized representative):

A. may review pertinent documents;

B. may submit written comments or other documents; and/or

C. may request a hearing, which the Committee, in its sole discretion, may
grant.

11.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than sixty (60) days (forty-five (45) days for a claim
based on Disability) after the filing of a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time, in which case the Committee’s decision must be rendered within
one hundred-twenty (120) days after such date; provided that this period shall
include up to one (1) forty‑five (45)-day extension for claims based on
Disability. Such decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

A. specific reasons for the decision;

B. specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

C. such other matters as the Committee deems relevant.

11.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Section ‎11 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

 

 



13

 

--------------------------------------------------------------------------------

 



EXHIBIT A

Deferred Compensation Plan for Directors
of Midland States Bancorp, Inc.
(Effective November 8, 2018)

DEFERRED COMPENSATION ELECTION FORM

Pursuant to the Deferred Compensation Plan For Directors of Midland States
Bancorp, Inc., effective November 8, 2018 (the “Plan”), a copy of which I have
in my possession and have read, I hereby elect the following actions in
conjunction with my service as a Director. Unless the context clearly requires
otherwise, capitalized terms herein shall have the same meanings as ascribed to
them under the Plan.

·



To defer cash Director Fees otherwise payable to me for the 20____ Plan Year in
the aggregate amount of ◻ all or ◻ $_____________.

All of the amount deferred shall be allocated to my Deferred Compensation
Account.

·



To defer RSU Director Fees otherwise payable to me for the 20____ Plan Year in
the aggregate amount of ◻ all or ◻ _____________ (number of RSUs being
deferred).

All of the amount deferred shall be allocated to my Deferred Compensation
Account.

·



Timing of Distributions (Participant Payment Date) (select one):

¨



Date Certain Election: For all deferrals for the 20____ Plan Year, I elect
payment on the last day of ________ (month) ________ (year), or

¨



Separation from Service: For all deferrals for the 20____ Plan Year, I elect
payment only upon a Separation from Service, or

¨



I elect payment on earlier of the last day of _______ (month) ________ (year) or
upon a Separation from Service.

·



Method of Distribution (select one):

¨



Monthly Installments over _______ years (minimum of 2, maximum of 15).

¨



Lump-sum.

The elections specified above (if any) will continue in effect for future years
until revoked.

Date:


Signature


Print Name

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B-1

Deferred Compensation Plan for Directors
of Midland States Bancorp, Inc.
(Effective November 8, 2018)

BENEFICIARY DESIGNATION FORM

Pursuant to the Deferred Compensation Plan For Directors of Midland States
Bancorp, Inc., effective November 8, 2018 (the “Plan”), a copy of which I have
in my possession and have read, I hereby designate the following persons as my
beneficiaries to receive all amounts held for me under the Plan which have not
been paid to me at the date of my death:

Primary Beneficiary(ies):

Name: Name:

Relationship: Relationship:

Percentage: Percentage:

 

Secondary Beneficiary(ies)

Name: Name:

Relationship: Relationship:

Percentage: Percentage:

 

The designation of beneficiaries specified above (if any) will continue in
effect for future years until revoked.

Date:


Signature


Print Name

 

 



1545175.v2

--------------------------------------------------------------------------------

 



EXHIBIT B-2

Deferred Compensation Plan for Directors
of Midland States Bancorp, Inc.
(Effective November 8, 2018)

REQUEST FOR HARDSHIP WITHDRAWAL

Pursuant to the Deferred Compensation Plan For Directors of Midland States
Bancorp, Inc., effective November 8, 2018 (the “Plan”), a copy of which I have
in my possession and have read, I hereby request a hardship withdrawal from the
balance in my Deferred Compensation Account relative to the _______ Plan Year in
the amount of $________________ as a result of the occurrence of an
Unforeseeable Emergency, as more particularly described on the page attached
hereto.

 

Date:


Signature


Print Name

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B-3

Deferred Compensation Plan for Directors
of Midland States Bancorp, Inc.
(Effective November 8, 2018)

RE-DEFERRAL ELECTION FORM

Pursuant to the Deferred Compensation Plan For Directors of Midland States
Bancorp, Inc., effective November 8, 2018 (the “Plan”), a copy of which I have
in my possession and have read, I hereby elect the following actions with
respect to amounts that I have previously deferred under the Plan. Unless the
context clearly requires otherwise, capitalized terms herein shall have the same
meanings as ascribed to them under the Plan.

Previous Deferral Election:

·



This Re-Deferral Election is made with respect to (select only one):

¨



Director Fees otherwise payable to me for the 20____ Plan Year

·



With respect to the Director Fees identified above, I originally elected to
receive such deferrals:

¨



In the form of (select only one):

¨



monthly installments over _______ years, or

¨



a lump sum

¨



With such payment originally scheduled to commence (select only one):

¨



Date Certain Election: On the last day of ________ (month) ________ (year), or

¨



Upon a Separation from Service, or

¨



Upon the earlier of the last day of _______ (month) ________ (year) or a
Separation from Service.

Re-Deferral Election:

·



In the form of (select only one):

¨



monthly installments over _______ years, or

¨



a lump sum

·



With such payment re-deferred until (select only one):

¨



Date Certain Election (must be at least five (5) years later than originally
elected Date Certain Election identified above):  On the last day of ________
(month) ________ (year), or

¨



Five (5) years after my Separation from Service, or

¨



Upon the earlier of the last day of _______ (month) ________ (year) (any new
specified date must be at least five (5) years later than the originally elected
date) or a Separation from Service, or

¨



(Available only in limited circumstances) Upon the later of five years following
a Separation from Service or the last day of _______ (month) ________ (year)

[Signature page follows]



 

--------------------------------------------------------------------------------

 



By signing below, I acknowledge that: (i) this Re-Deferral Election Form is
being executed by me at least twelve (12) months prior to the time I would
otherwise be entitled to receive the Director Fees identified above; (ii) this
Re-Deferral Election Form will not take effect until the date that is twelve
(12) months after this Re-Deferral Election Form has been executed and presented
to the Plan administrator; and (iii) if I have incorrectly completed this
Re-Deferral Form, the Plan administrator has no obligation to accept it as an
effective Re-Deferral Election. I further acknowledge and agree that this
Re-Deferral Election will not be effective until acknowledged and accepted by
Human Resources at Midland States Bancorp, Inc.

You must attach a copy of your originally submitted Deferred Compensation
Election Form to this Re-Deferral Election Form.

 

Date:


Signature


Print Name

 

Acknowledged and accepted by Human Resources at Midland States Bancorp, Inc.

Date:


Signature


Print Name

 

 

--------------------------------------------------------------------------------